Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142032-3                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BETHANY LUTHERAN CHURCH a/k/a                                                                           Brian K. Zahra,
  NORTHPORT LUTHERAN CHURCH,                                                                                         Justices
           Plaintiff-Appellant,
  v                                                                SC: 142032-3
                                                                   COA: 291742; 291762
                                                                   Leelanau Probate Court:
                                                                   06-010776-CZ
  ALBERT PORTER and MARIE PORTER,
  Individually and Former Trustees of the JOHN W.
  SWENSON TRUST, NORTHWESTERN
  SAVINGS BANK, Successor Trustee, and
  CLINTON N. SWENSON,
                Defendants-Appellees,
  and
  ALBERT PORTER, BRIAN PORTER, DOUG
  PORTER, GREG PORTER, JEFFREY PORTER
  and JEROME PORTER,
            Intervening Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 28, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
         p0228                                                                Clerk